DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 2/26/2020. Claims 1-20 are pending and considered below.

Claim Objections
Claim 17 is objected to because of the following informalities:  
the end of claim 17 is missing.
Appropriate correction is required.






35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-9, step 1 analysis, the subject matter of claims 1-9 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-9 are directed to a system having structure (a memory and one or more processors).
Regarding claims 10-20, step 1 analysis, the subject matter of claims 10-20 is included in the four patent-eligible subject matter categories. Claims 10-20 are directed to a method.
Claims 1-20 are not directed to a revised step 2A, prong one, judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Claims 1-20 are directed to systems and methods for determining respective trajectories for a plurality of actors based on motion forecast data received as an output of a recurrent model. The claims do not recite a mental process because the claims, under the broadest reasonable interpretation, do not cover an abstract idea which can reasonably be performed in the human mind. Further, the claims do not recite any system or method for organizing human activity, such as a fundamental economic practice or managing interactions between people. Finally, while the claimed determination may have underlying mathematical computations, the claims do not recite any mathematical relationships, formula or calculation. Therefore, claims 1-20 are not rejected under 35 U.S.C. 101.
See, the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims should use the word “a” or “an” the first time an element is introduced, and should use “the” or “said” during subsequent use.
Terms should be used consistently in all claims, including dependent claims.
Regarding claims 5 and 13, “the context aggregation model” lacks antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 10-11, 13, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobilarov et al. (U.S. Patent Number 10,671,076, hereinafter Kobilarov).
Regarding claim 1, Kobilarov discloses:
an object detection model (col. 25, lines 3-64; and FIG. 4, predictive object module-404, and object classification module-406);
configured to receive an input representation that describes sensor data (col. 9, lines 30-67; and FIG. 4, data input module-110);
in response to receipt of the input representation that describes the sensor data, output object detection data describing features of a plurality of actors relative to an autonomous vehicle (col. 25, lines 3-64);
an interaction model configured to receive an input sequence that describes the object detection data, and in response to receipt of the input sequence, generate an attention embedding with respect to the plurality of actors (col. 25, line 65 - col. 26, line 10; and FIG. 4, object tracking module-408);
a recurrent model configured to receive the attention embedding, and in response to receipt of the attention embedding, generate motion forecast data with respect to the plurality of actors, the motion forecast data describing respective trajectories for the plurality of actors (col. 26, line 11 - col. 27, line 19; and FIG. 4, predictive trajectory module-410, and predictive trajectory probability module-412);
a memory that stores a set of instructions (col. 34, lines 9-16; and FIG. 10, memory-1008);
one or more processors which use the set of instructions to: (col. 34, lines 9-16; and FIG. 10, processor(s) - 1006);
input the input representation that describes the sensor data into the object detection model (col. 9, lines 30-67; and FIG. 4, decision module-106, and data input module-110);
receive, as an output of the object detection model, the object detection data describing the features of the plurality of the actors relative to the autonomous vehicle (col. 25, line 65 - col. 26, line 10);
generate an input sequence that describes the object detection data (col. 25, line 65 - col. 26, line 10);
analyze the input sequence using an interaction model to produce, as an output of the interaction model, the attention embedding (col. 25, line 65 - col. 26, line 10);
input the attention embedding into the recurrent model (col. 26, lines 26-30); and
determine respective trajectories for the plurality of actors based on motion forecast data received as an output of the recurrent model (col. 26, line 11 – col. 27, line 19).
Regarding claim 2, Kobilarov further discloses:
wherein the interaction model comprises an attention model and a context aggregation model, and wherein: (col. 31, line 24 - col. 32, line 47; and FIG. 8, search tree-800, measured trace-802, current state-804, snapshots-806,820,822, speculative trace-808, timeline-810, and nodes-812,814,816,818);
the attention model is configured to receive the input sequence describing the object detection data (col. 31, lines 24-39);
in response to receipt of the input sequence, generate attentional weights (col. 20, line 59 - col. 21, line 30); and
the context aggregation model is configured to receive the attentional weights and the input sequence, and in response to receipt of the attentional weights and the input sequence, generate the attention embedding (col. 31, line 24 - col. 32, line 47).



Regarding claim 3, Kobilarov further discloses:
wherein the interaction model is configured to generate the input sequence by projecting one or more features of the object detection data to a query and a pair of keys and values (col. 21, line 50 - col. 22, line 59; and col. 25, lines 37-64).
Regarding claims 5 and 13, Kobilarov further discloses:
wherein the context aggregation model is configured to apply the attentional weights (col. 20, line 59 - col. 21, line 30); and
with respect to the object detection data to generate the attention embedding (col. 31, line 24 - col. 32, line 47).
Regarding claim 10, Kobilarov further discloses:
inputting, by a computing system comprising one or more computing devices (col. 34, lines 9-22; and FIG. 10, computer systems-1002, processor(s) – 1006, memory-1008, and input/output device(s) - 1014);
an input representation that describes sensor data (col. 9, lines 30-67; and FIG. 4, decision module-106, and data input module-110);
into an object detection model (col. 25, lines 3-64; and FIG. 4, predictive object module-404, and object classification module-406);
that is configured to receive the input representation that describes the sensor data (col. 9, lines 30-67; and FIG. 4, data input module-110);
in response to receipt of the input representation that describes the sensor data, output object detection data describing features of a plurality of actors relative to an autonomous vehicle (col. 25, lines 3-64);
receiving, by the computing system and as an output of the object detection model, the object detection data describing the features of the plurality of the actors relative to the autonomous vehicle (col. 25, line 65 - col. 26, line 10);
generating, by the computing system, an input sequence that describes the object detection data (col. 25, line 65 - col. 26, line 10);
analyzing, by the computing system, the input sequence using an interaction model to produce an attention embedding (col. 25, line 65 - col. 26, line 10);
the interaction model configured to receive the input sequence that describes the object detection data, and in response to receipt of the input sequence, generate the attention embedding with respect to the plurality of actors (col. 25, line 65 - col. 26, line 10; and FIG. 4, object tracking module-408);
inputting, by the computing system, the attention embedding into a recurrent model that is configured to receive the attention embedding, and in response to receipt of the attention embedding, generate motion forecast data with respect to the plurality of actors, the motion forecast data describing respective trajectories for the plurality of actors (col. 26, line 11 - col. 27, line 19; and FIG. 4, predictive trajectory module-410, and predictive trajectory probability module-412);
determining, by the computing system, respective trajectories for the plurality of actors based on motion forecast data received as an output of a recurrent model (col. 26, line 11 – col. 27, line 19); 
the recurrent model being configured to receive the attention embedding (col. 26, lines 26-30); and
in response to receipt of the attention embedding, generate motion forecast data with respect to the plurality of actors (col. 26, line 11 – col. 27, line 19).


Regarding claim 11, Kobilarov further discloses:
wherein the interaction model comprises an attention model and a context aggregation model, and wherein: (col. 31, line 24 - col. 32, line 47; and FIG. 8, search tree-800, measured trace-802, current state-804, snapshots-806,820,822, speculative trace-808, timeline-810, and nodes-812,814,816,818);
the attention model is configured to receive data describing the object detection data (col. 31, lines 24-39);
in response to receipt of the data describing the object detection data, generate attentional weights (col. 20, line 59 - col. 21, line 30); and
the context aggregation model is configured to receive the attentional weights and the data describing the object detection data, and in response to receipt of the attentional weights and the data describing the object detection data, generate the attention embedding (col. 31, line 24 - col. 32, line 47).
Regarding claim 17, Kobilarov further discloses:
wherein the method further comprises generating, by the computing system, the input sequence (col. 21, line 50 - col. 22, line 59; and col. 25, lines 37-64).
Regarding claim 19, Kobilarov further discloses:
inputting, by a computing system comprising one or more computing devices (col. 34, lines 9-22; and FIG. 10, computer systems-1002, processor(s) – 1006, memory-1008, and input/output device(s) - 1014);
an input representation that describes sensor data (col. 9, lines 30-67; and FIG. 4, decision module-106, and data input module-110);
into an object detection model (col. 25, lines 3-64; and FIG. 4, predictive object module-404, and object classification module-406);
that is configured to receive the input representation that describes the sensor data (col. 9, lines 30-67; and FIG. 4, data input module-110);
in response to receipt of the input representation that describes the sensor data, output object detection data describing features of a plurality of actors relative to an autonomous vehicle (col. 25, lines 3-64);
receiving, by the computing system and as an output of the object detection model, the object detection data describing the features of the plurality of the actors relative to the autonomous vehicle (col. 25, line 65 - col. 26, line 10);
generating, by the computing system, an input sequence that describes the object detection data (col. 25, line 65 - col. 26, line 10);
analyzing, by the computing system, the input sequence using an interaction model to produce an attention embedding (col. 25, line 65 - col. 26, line 10);
the interaction model configured to receive the input sequence that describes the object detection data, and in response to receipt of the input sequence, generate the attention embedding with respect to the plurality of actors (col. 25, line 65 - col. 26, line 10; and FIG. 4, object tracking module-408);
inputting, by the computing system, the attention embedding into a recurrent model that is configured to receive the attention embedding, and in response to receipt of the attention embedding, generate motion forecast data with respect to the plurality of actors, the motion forecast data describing respective trajectories for the plurality of actors (col. 26, line 11 - col. 27, line 19; and FIG. 4, predictive trajectory module-410, and predictive trajectory probability module-412);
determining, by the computing system, respective trajectories for the plurality of actors based on motion forecast data received as an output of a recurrent model (col. 26, line 11 – col. 27, line 19); 
the recurrent model being configured to receive the attention embedding (col. 26, lines 26-30); 
in response to receipt of the attention embedding, generate motion forecast data with respect to the plurality of actors (col. 26, line 11 – col. 27, line 19); and
updating, by the computing system, one or more parameters of at least one of the object detection model, the interaction model, or the recurrent model (col. 27, lines 7-17).
Regarding claim 20, Kobilarov further discloses:
wherein updating, by the computing system, one or more parameters of the at least one of the object detection model, the interaction model, or the recurrent model (col. 27, lines 7-17); and
comprises training, in an end-to-end configuration, at least two of the object detection model, the interaction model, or the recurrent model (col. 21, lines 7-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobilarov, as applied to claims 2 and 11 above, and further in view of Fang et al. (US-2018/0173240-A1, hereinafter Fang).
Regarding claim 4, Kobilarov does not disclose generating a relative location embedding based on object detection data. However, Fang discloses a system to predict one or more trajectories of a vehicle based on context surrounding the vehicle, including the following features:
the interaction model is further configured to generate a relative location embedding based on the object detection data (paragraph [0036]; and FIG. 3, sensor system-114, and perception module-302);
in response to receipt of the object detection data (paragraph [0022]; and FIG. 2, sensor system-114, camera(s) - 211, GPS unit-212, IMU-213, radar unit-214, and LIDAR unit-215);
wherein the relative location embedding describes relative respective locations of the plurality of actors with respect to the autonomous vehicle (paragraph [0036]); and
the interaction model is further configured to generate, based at least in part on the relative location embedding, the data describing the object detection data that is received by the attention model (paragraph [0058] and FIG. 7, for each of the identified vehicles, based on a current location of the identified vehicle, obtain vehicle-independent information to determine context surrounding the identified vehicle, where the vehicle-independent information includes vehicle surrounding information that defines physical constraints imposed on the identified vehicle-702, and predict one or more trajectories for the identified vehicle based at least in part on the vehicle-independent information associated with the identified vehicle-703).
Fang teaches that perception of the environment surrounding an autonomous vehicle can include a relative position of another vehicle (paragraph [0036]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of relative positions in the autonomous vehicle perception information of Fang into the system for trajectory prediction of third-party objects of Kobilarov. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of compensating for the motion of the autonomous vehicle. 

Regarding claim 12, Kobilarov does not disclose generating a relative location embedding based on object detection data. However, Fang further discloses:
the interaction model is further configured to generate a relative location embedding based on the object detection data (paragraph [0036]; and FIG. 3, sensor system-114, and perception module-302);
in response to receipt of the object detection data (paragraph [0022]; and FIG. 2, sensor system-114, camera(s) - 211, GPS unit-212, IMU-213, radar unit-214, and LIDAR unit-215);
wherein the relative location embedding describes relative respective locations of the plurality of actors with respect to the autonomous vehicle (paragraph [0036]); and
the interaction model is further configured to generate, based on the relative location embedding, the data describing the object detection data that is received by the attention model (paragraph [0058] and FIG. 7, for each of the identified vehicles, based on a current location of the identified vehicle, obtain vehicle-independent information to determine context surrounding the identified vehicle, where the vehicle-independent information includes vehicle surrounding information that defines physical constraints imposed on the identified vehicle-702, and predict one or more trajectories for the identified vehicle based at least in part on the vehicle-independent information associated with the identified vehicle-703).
Fang teaches that perception of the environment surrounding an autonomous vehicle can include a relative position of another vehicle (paragraph [0036]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of relative positions in the autonomous vehicle perception information of Fang into the system for trajectory prediction of third-party objects of Kobilarov. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of compensating for the motion of the autonomous vehicle. 
Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobilarov, as applied to claims 1 and 10 above, and further in view of Adams et al. (US-2021/0182596-A1, hereinafter Adams).
Regarding claims 6 and 14, Kobilarov does not disclose a residual block. However, Adams discloses localization using semantically segmented images, including the following features:
wherein the recurrent model comprises at least one residual block (paragraphs [0021] and [0078]).
Adams teaches that a pre-trained classification network such as ResNet should be used to semantically segment images (paragraph [0021]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of the pre-trained classification network of Adams into the system for trajectory prediction of third-party objects of Kobilarov. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of efficiently classifying images. A person of ordinary skill would know that a residual block is the foundation cell of ResNet.
Regarding claims 7 and 15, Kobilarov further discloses:
wherein the recurrent model comprises at least one multi-layer perceptron (col. 21, lines 7-9).
Regarding claim 8, Kobilarov further discloses:
wherein the one or more processors further use the set of instructions to: (col. 34, lines 9-16; and processor(s) - 1006);
input the attention embedding into the at least one multi-layer perceptron of the recurrent model (col. 21, lines 7-9);
receive an output from the at least one multi-layer perceptron (col. 21, lines 7-9); and
combine the output from the least one multi-layer perceptron with the data that describes the object detection data (col. 26, line 11 - col. 27, line 19).
Regarding claim 16, Kobilarov further discloses:
inputting, by the computing system (col. 34, lines 9-16; and processor(s) - 1006);
the attention embedding into the at least one multi-layer perceptron of the recurrent model (col. 21, lines 7-9);
receiving, by the computing system, an output from the at least one multi-layer perceptron (col. 21, lines 7-9); and
combining, by the computing system, the output from the least one multi-layer perceptron with the data that describes the object detection data (col. 26, line 11 - col. 27, line 19).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobilarov, as applied to claims 1 and 10 above, and further in view of King et al. (US-2020/0148201-A1, hereinafter King).
Regarding claim 9, Kobilarov does not disclose voxelizing the sensor data. However, King discloses a perception collision avoidance system, including the following features:
wherein the one or more processors further use the set of instructions to generate the input representation that describes the sensor data by: (paragraph [0118]; and FIG. 5, vehicle-502, sensor(s) - 508, processor(s) - 522,526, and map(s) - 546);
voxelizing the sensor data to generate voxel representations (paragraph [0079]); and
augmenting the voxel representations with map data to generate the input representations (paragraph [0125]).
King teaches that voxel data associated with LIDAR data should be analyzed to determine if the voxel data represents a drivable ground surface (paragraph [0079]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of voxel data of King into the system for trajectory prediction of third-party objects of Kobilarov. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of efficiently processing LIDAR data. A person of ordinary skill would be familiar with the use of voxels to graphically represent 3-D space.
Regarding claim 18, Kobilarov does not disclose voxelizing the sensor data. However, King further discloses:
generating, by the computing system, the input representation that describes the sensor data by (paragraph [0118]; and FIG. 5, vehicle-502, sensor(s) - 508, processor(s) - 522,526, and map(s) - 546);
voxelizing the sensor data to generate voxel representation (paragraph [0079]); and
augmenting the voxel representations with map data to generate the input representations (paragraph [0125]).
King teaches that voxel data associated with LIDAR data should be analyzed to determine if the voxel data represents a drivable ground surface (paragraph [0079]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of voxel data of King into the system for trajectory prediction of third-party objects of Kobilarov. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of efficiently processing LIDAR data. A person of ordinary skill would be familiar with the use of voxels to graphically represent 3-D space.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buch et al. (US-2019/0113917-A1) discloses a system for leveraging end-to-end driving models for improving driving task modules.
Singh et al. (US-2021/0341920-A1) discloses a system for trajectory forecasting with recurrent neural networks using inertial behavioral rollout.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667